Citation Nr: 9935077	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin disability, to 
include basal cell carcinoma and actinic keratosis, due to 
exposure to ionizing and solar radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  This case was remanded by the Board of Veterans' 
Appeals (Board) in March 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, for 
further development, to include development and adjudication 
pursuant to 38 C.F.R. § 3.311 and consideration of whether 
the veteran's skin disability is etiologically related to his 
exposure to solar radiation in service.  The claim was 
subsequently denied in an August 1999 supplemental statement 
of the case and is again before the Board for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's skin disability, to include basal cell 
carcinoma and actinic keratosis, was not caused or worsened 
by his exposure to ionizing and solar radiation during 
service.


CONCLUSION OF LAW

Skin disability, to include basal cell carcinoma and actinic 
keratosis, was not incurred or aggravated as a result of 
exposure to ionizing and solar radiation during active duty.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.311 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for service 
connection for skin disability, to include basal cell 
carcinoma and actinic keratosis, as a result of exposure to 
ionizing and solar radiation within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
this claim has been obtained.

The veteran contends that his skin disability was incurred or 
aggravated as a result of his exposure to ionizing radiation 
while serving in Hiroshima, Japan, from September to December 
1945 or from his service exposure to solar radiation, 
especially while stationed in the Pacific. 

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation in service; (2) the veteran 
subsequently develops skin cancer; and (3) the cancer first 
becomes manifest five years of more after exposure, the claim 
will be referred to the Under Secretary for Benefits (USB) 
for further consideration.  The USB is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health; 
if, after this consideration, the USB determines that there 
is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the USB shall so 
inform the regional office in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311 (1999). 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The veteran testified at a personal hearing at the RO in 
January 1993 that he initially noticed skin problems in the 
1970's involving discoloration of the skin and raised areas; 
and that he was stationed near Hiroshima, Japan, which 
included trips to Hiroshima, for approximately three months 
in 1945.

The earliest clinical evidence of skin disability is in an 
October 1995 VA outpatient record, in which actinic keratosis 
was diagnosed.  Actinic keratosis was diagnosed on several 
subsequent visits to the VA dermatology clinic.  Basal cell 
carcinoma was diagnosed in April and October 1997, for which 
the veteran had surgery.  

According to an August 1998 letter from the Defense Special 
Weapons Agency, historical records confirm that the veteran 
was a member of the American occupation forces in Hiroshima, 
Japan, while assigned to the 41st Quartermaster Company, 41st 
Infantry Division, from October 7 through November 14, 1945.  
It was noted that a scientific dose reconstruction entitled 
"Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946"(DNA 5512F), has 
determined that the maximum possible radiation dose from 
external radiation, inhalation, and ingestion that might have 
been received by any individual who was at either Hiroshima 
or Nagasaki for the full duration of the American occupation 
was less than one rem, and that the great majority of 
servicemen assigned to the occupation forces probably 
received either no radiation exposure or a few tens of 
millirem.  

On VA dermatology examination in October 1998, the veteran 
said that he began to notice the effects of actinic damage in 
approximately 1985 and that basal cell carcinoma was 
initially found in April 1997.  The examiner's impressions 
were actinic and seborrheic keratoses and basal cell 
carcinoma surgical sites, which were free of tumors.  The 
examiner concluded that, given the veteran's history of 
radiation exposure from Hiroshima and his sun exposure during 
service, it was reasonable to find that these factors played 
a role in contributing to the veteran's development of basal 
cell carcinoma and actinic keratosis.

A February 1999 memorandum from the Chief Public Health and 
Environmental Hazards Officer (CPHEHO) indicates that the 
veteran was reported to have a number of skin problems, 
including multiple basal cell and squamous cell skin cancers, 
multiple actinic and seborrheic keratoses, epidermoid skin 
cysts, lipomas, and generalized xerosis.  It was also noted 
that CIRRPC Science Panel Report Number 6, 1988, does not 
provide screening doses for skin cancer or other skin 
conditions.  According to the CPHEHO, skin cancer usually has 
been attributed to ionizing radiation at high doses, e.g., 
several hundred rads; excess numbers of basal cell cancers 
also have been reported in skin which received estimated 
doses of 9-12 rads in margins of irradiated areas (Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 325 to 327).  Various problems, including 
actinic keratoses, dry skin, and certain malignancies, may 
occur in skin with chronic radiodermatitis but seborrheic 
keratoses, epidermoid cysts, and lipomas are not listed 
(Arnold et al., Andrews' Diseases of the Skin, 8th edition, 
1990, pages 42-43).  Radiation dermatitis typically follows 
high dose exposures, such as hundreds or thousands of rads 
(Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, pages 216-221).  The CPHEHO also noted 
that damage to the skin other than neoplastic transformation, 
if caused by radiation, would be an example of a 
deterministic effect.  Deterministic changes generally are 
considered to have a threshold.  The probability of causing 
harm in most healthy individuals at doses of less than 10 rem 
as a result of deterministic effects is close to zero 
(Institute of Medicine Report, "Adverse Reproductive 
Outcomes in Families of Atomic Veterans: The Feasibility of 
Epidemiologic Studies," 1995, pages 23-24).  Based on the 
above the CPHEHO concluded that it was unlikely that the 
veteran's basal and squamous cell skin cancers or other skin 
problems could be attributed to exposure to ionizing 
radiation in service.

Based on the above noted February 1999 CPHEHO opinion, and 
review of the evidence in its entirety, it was concluded by 
the Director of the Compensation and Pension Service, in a 
March 1999 statement, that there was no reasonable 
possibility that the veteran's skin disabilities were the 
result of his exposure to ionizing radiation in service.

Since it was determined by VA that the October 1998 VA 
dermatology examination did not fully comply with the March 
1997 Board remand instructions, since it was unclear whether 
a board certified dermatologist had performed the examination 
and since no supporting datum was provided for the examiner's 
opinions, additional information and evaluation of the 
evidence was requested.  

According to a May 1999 statement from the Assistant Chief of 
a VA Dermatology Service, who reviewed the complete claims 
file, a board certified dermatologist was unavailable at the 
time of the October 1998 examination.  The Assistant Chief 
concluded that he did not believe that either the veteran's 
inservice sun exposure or his inservice radiation exposure 
played a material causal role in the development of his 
actinic keratosis or basal cell carcinomas.  This opinion was 
based on the observation that the veteran was not exposed to 
a level of radiation that has been linked to increased skin 
cancer risk, especially based on the distribution of the 
lesions on the veteran; and that, while the risk of basal 
cell carcinoma and actinic keratosis is related to chronic 
sun exposure, the veteran's inservice sun exposure for only 
30 months is unlikely to be the single major contributor to 
his dermatologic problems.

The above evidence reveals that the veteran may have been 
exposed to ionizing radiation in service from being stationed 
near Hiroshima for approximately one month in 1945 and that 
he subsequently developed skin cancer more than 5 years after 
service discharge.  The file contains evidence both for and 
against the claim.  However, while the VA staff physician 
opined in October 1998 that it was reasonable to conclude 
that the veteran's exposure to ionizing radiation in service 
contributed to the development of basal cell carcinoma and 
actinic keratosis, the Board notes that the examiner was not 
a board certified dermatologist and that he did not cite any 
medical authority to support his conclusions.  

On the other hand, the February 1999 opinion from the CPHEHO 
cites medical authorities to support the conclusion that 
there is no association between the amount of radiation 
exposure incurred by the veteran in service and increased 
risk of skin disability, including cancer.  Additionally, the 
May 1999 opinion of the Assistant Chief of a VA Dermatology 
Service, who reviewed the entire claims file that included 
evidence received after the October 1998 VA examination, 
concluded, based on the level of ionizing radiation to which 
the veteran was exposed in service, that inservice radiation 
exposure did not play a material causal role in the 
development of skin disability, including basal cell cancer.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the claim for service connection for 
skin disability, to include basal cell carcinoma and actinic 
keratosis, due to exposure to ionizing radiation.

With respect to the veteran's claim that his skin disability 
is due to his exposure to solar radiation in service, 
especially from the intense sunlight in the Pacific, the 
Board also finds that the preponderance of the evidence is 
against the claim.  As noted above, the initial clinical 
evidence of skin disability was not until many years after 
service discharge.  Additionally, while the VA examiner in 
October 1998 concluded that it was reasonable that sun 
exposure in service played a role in contributing to the 
development of skin disability, the examiner is not a board 
certified dermatologist.  Moreover, the Assistant Chief of a 
VA Dermatology Service, who had access to the medical 
evidence that was associated with the file after the October 
1998 VA examination, concluded in his May 1999 opinion that 
the veteran's type of skin disability is normally related to 
chronic sun exposure and that exposure of less than 3 years 
did not play a material causal role in the development of the 
veteran's skin disabilities.


ORDER

Service connection for skin disability, to include basal cell 
carcinoma and actinic keratosis, due to exposure to ionizing 
and solar radiation is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

